Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
This agreement (the “Agreement”) is entered into effective May 1, 2009 (the
“Effective Date”), by and between ASSAF GINZBURG (the “Executive”) and DELEK US
HOLDINGS, INC. (the “Company”), who, in return for the mutual promises set forth
herein, agree as follows:

1.   Term. The term of this Agreement (the “Term”) shall consist of the three
consecutive twelve month periods set forth below (each a “Contract Year”)
commencing upon May 1, 2009 and expiring on April 30, 2012 unless terminated
earlier as provided for herein:

      Contract Year   Period
1
  May 1, 2009 – April 30, 2010
2
  May 1, 2010 – April 30, 2011
3
  May 1, 2011 – April 30, 2012

2.   Scope of Employment. During the Term, Company shall employ Executive and
Executive shall render services to Company in the capacity and with the title of
Executive Vice President, or such other titles as may be established by Company
from time to time. Executive shall devote his/her full time and best effort to
the successful functioning of Company’s business and shall faithfully and
industriously perform all duties pertaining to his/her position, including such
additional duties as may be assigned from time to time, to the best of
Executive’s ability, experience and talent. Executive shall be subject at all
times during the Term hereof to the direction and control of Company in respect
of the work to be done.

3.   Compensation.

  (a)   Base Compensation / Contract Bonuses. During the Term, Executive’s
salary (the “Base Compensation”) during each Contract Year shall be no less than
as set forth below, shall be greater than the base compensation paid to any of
the Executive’s subordinates and shall be payable at the same times and under
the same conditions as salaries are paid to the Company’s other employees. In
addition, in consideration of the terms and conditions of this Agreement,
Company shall pay Executive the following cash bonuses (a “Contract Bonus”) upon
the commencement of each Contract Year of the Term.

                  Contract Year   Base Compensation   Contract Bonus
1
  $ 220,000     $ 50,000  
2
  $ 240,000     $ 50,000  
3
  $ 260,000     $ 50,000  

  (b)   Annual Bonus. If the Company’s Board of Directors (or any applicable
Committee thereof) awards Annual Bonuses during the Term, Executive shall be
entitled to an Annual Bonus between a threshold and maximum amount of
thirty-three percent (33%) and seventy-five percent (75%) of Executive’s Base
Compensation rate at the end of the bonus year. The Executive’s Annual Bonus
shall be payable between January 1 and March 15 of the year following the bonus
year. For purposes of this Agreement, an “Annual Bonus” shall mean a cash bonus
paid in recognition of an employee’s service during the preceding fiscal year.



--------------------------------------------------------------------------------



 



2

  (c)   Equity Compensation. Upon the first of the Company’s regularly scheduled
quarterly grant dates for equity awards that occurs after the Executive’s
execution of this Agreement, and subject to the approval of the Company’s Board
of Directors (or any applicable Committee thereof) in each instance, Executive
shall be awarded no less than ninety thousand (90,000) non-qualified stock
options and thirty thousand (30,000) restricted stock units (“RSUs”) under the
Company’s 2006 Long-Term Incentive Plan (the “Plan”). All equity awards under
this paragraph shall vest ratably over the first three (3) anniversaries of the
grant date and shall be made upon the terms and conditions applicable to equity
awards under the Plan (including, without limitation, exercise prices and
vesting conditions) as may be established from time to time by the Company’s
Board of Directors (or any applicable Committee thereof), provided that the
portion of any non-qualified stock options granted under this paragraph that is
vested and exercisable at the time of any termination of employment other than
for Cause shall remain exercisable until the earlier of the expiration of the
option or one (1) year following the termination of employment. If a change in
capitalization as contemplated by Section 7(a) of the Plan occurs prior to the
grant of any equity compensation described in this Section 3(c), then, in
addition to the adjustment of outstanding equity awards as contemplated by the
Plan, the prospective grants made under this Section 3(c) shall also be
adjusted. Commencing upon the execution of this Agreement, taxes incurred by the
Executive on vested RSUs (whether or not granted under this subsection) will be
grossed up and reimbursed at the Executive’s marginal tax rate.

4.   Fringe Benefits / Reimbursement of Business Expenses.

  (a)   General. The Company shall make available, or cause to be made available
to Executive, throughout the period of Executive’s employment hereunder, such
benefits, as may be put into effect from time to time by Company generally for
other similarly situated employees. The Company expressly reserves the right to
modify such benefits available to Executive at any time provided that such
modifications apply to other similarly situated employees.     (b)   Business
Expenses. Executive will be reimbursed for all reasonable out-of-pocket
business, business entertainment and travel expenses paid by the Executive, in
accordance with and subject to applicable Company expense incurrence and
reimbursement policies.     (c)   Other Benefits. During the Term, the Company
will (i) pay the reasonable costs of professional preparation of the Executive’s
personal income tax return(s); (ii) provide the Executive with reasonable
housing (at least equivalent to the housing provided as of the Effective Date),
utilities, subscription television and a home telephone; (iii) pay the
reasonable cost of roundtrip business class airfare, ground transportation and
lodging for two (2) personal trips to Israel during each calendar year for each
of the Executive, the Executive’s spouse and the Executive’s minor children;
(iv) provide Executive with an automobile including fuel and maintenance and
(v) pay the Executive an education allowance of one thousand dollars ($1,000)
per month for each of the Executive’s minor children. Perquisites and other
personal benefits that are not integrally and directly related to the
performance of the Executive’s duties and confer a direct or indirect benefit
upon the Executive that has a personal aspect may be disclosed in public filings
according to United States

Executive Employment Agreement • Delek US Holdings, Inc. • Page 2 of 12



--------------------------------------------------------------------------------



 



3

      Securities and Exchange Commission regulations. Commencing upon the
execution of this Agreement, taxes incurred by the Executive on residence and
airfare benefits under this subsection will be grossed up and reimbursed at the
Executive’s marginal tax rate.

5.   Vacation Time / Sick Leave. Executive will be granted fifteen (15) working
days of vacation per calendar year as well as an additional ten (10) working
days of vacation per calendar year for personal trips to Israel. Unused vacation
will accrue and carry over into a new calendar year during the Term and the
amount attributed to accrued and unused vacation will be paid to the Executive
upon the termination of employment. Vacation time shall be taken only after
providing reasonable notice to the person to whom the Executive reports.
Executive will be provided with sick leave according to the Company’s standard
policies.

6.   Compliance With Company Policies. Executive shall comply with and abide by
all applicable Company policies and directives including, without limitation,
the Company’s Code of Business Conduct & Ethics, Supplemental Insider Trading
Policy and Employee Handbook. Company may, in its sole discretion, change,
modify or adopt new policies and directives affecting Executive’s employment. In
the event of any conflict between the terms of this Agreement and Company’s
employment policies and directives, the terms of this Agreement will be
controlling.

7.   Confidentiality. Executive recognizes that during the course of employment,
Executive will be exposed to information or ideas of a confidential or
proprietary nature which pertain to Company’s business, financial, legal,
marketing, administrative, personnel, technical or other functions or which
constitute trade secrets (including, without limitation, specifications,
designs, plans, drawings, software, data, prototypes, the identity of sources
and markets, marketing information and strategies, business and financial plans
and strategies, methods of doing business, data processing and technical
systems, programs and practices, customers and users and their needs, sales
history, financial health or material non-public information as defined under
federal securities law) (collectively “Confidential Information”). Confidential
Information also includes such information of third parties which has been
provided to Company in confidence. All such information is deemed “confidential”
or “proprietary” whether or not it is so marked, provided that it is maintained
as confidential by the Company. Information will not be considered Confidential
Information to the extent that it is generally available to the public. Nothing
in this Section will prohibit the use or disclosure by Executive of knowledge
that is in general use in the industry or general business knowledge. Executive
may also disclose such information if required by court order or applicable law.
During Executive’s employment and for a period of three (3) years thereafter,
Executive shall hold Confidential Information in confidence, shall use it only
in connection with the performance of duties on behalf of Company, shall
restrict its disclosure to those directors, employees or independent contractors
of Company with a need to know, and shall not disclose, copy or use Confidential
Information for the benefit of anyone other than Company without Company’s prior
written consent. Executive shall, upon Company’s request or Executive’s
termination of employment, return to Company any and all written documents
containing Confidential Information in Executive’s possession, custody or
control.

Executive Employment Agreement • Delek US Holdings, Inc. • Page 3 of 12



--------------------------------------------------------------------------------



 



4

8.   Restrictive Covenants.

  (a)   Non-Competition.

  (i)   In consideration of the Confidential Information provided to the
Executive and the other benefits provided to Executive pursuant to this
Agreement, Executive agrees that, if Executive’s employment ends during the
Term, then during a six (6) month Non-Compete Period (as defined below),
Executive will not, without the prior written consent of Company (which shall
not be unreasonably withheld), directly or indirectly, either as an individual
or as an employee, officer, director, shareholder, partner, equity participant,
sole proprietor, independent contractor, consultant or in any other capacity
conduct any business, or assist any person in conducting any business, that is
directly in competition with the Company’s Business (as defined below) in the
Territory (as defined below). It is expressly agreed and understood that this
restriction is not intended to and shall not prevent Executive from employment
or other engagement by a person or entity that competes with Company’s Business
as long as Executive does not personally compete or assist such person or entity
in such restricted competition. The terms of this Section 8(a) shall not apply
to the ownership by Executive of less than 5% of a class of equity securities of
an entity, which securities are publicly traded on any national securities
exchange.     (ii)   For any termination except for a termination by the Company
for Cause, the Non-Compete Period shall commence upon the date that notice of
termination of employment is delivered or deemed delivered under the notice
provisions of this Agreement, it being acknowledged and agreed that the
Non-Compete Period may commence to run, or even completely run, during a period
of time during which Executive is in fact employed by the Company (assuming that
he continues to be so employed after the delivery of such notice of
termination). In the event of a termination by the Company for Cause, the
Non-Compete Period shall commence upon the date that Executive’s employment with
the Company ends.     (iii)   For purposes of Section 8(a), the “Company’s
Business” means the businesses conducted by the Company or its subsidiaries at
the time of the Executive’s termination of employment over which the Executive
has primary responsibility at the time of the Executive’s termination of
employment (it being agreed and understood that other aspects of the businesses
conducted by the Company or its subsidiaries is not within such definition).    
(iv)   For purposes of Section 8(a), the “Territory” shall mean (A) a
seventy-five (75) mile radius from any of the Company’s refining facilities,
(B) a seventy-five (75) mile radius from any of the Company’s wholesale refined
products distribution facilities and (C) a fifty (50) mile radius from any of
the Company’s retail fuel and/or convenience merchandise facilities.

  (b)   Non-Solicitation. During Executive’s employment with Company, and for a
period of six (6) months thereafter, Executive will not, directly or indirectly,
either as an

Executive Employment Agreement • Delek US Holdings, Inc. • Page 4 of 12



--------------------------------------------------------------------------------



 



5

      individual or as an employee, officer, director, shareholder, partner,
equity participant, sole proprietor, independent contractor, consultant or in
any other capacity whatsoever approach or solicit any customer or vendor of
Company for the purpose of causing, directly or indirectly, any such customer or
vendor to cease doing business with Company or its Affiliates. The foregoing
covenant shall be in addition to any other covenants or agreements to which
Executive may be subject.

  (c)   Non-Interference with Employment Relationships. During Executive’s
employment with Company, and for a period of one (1) year thereafter, Executive
shall not, without Company’s prior written consent, directly or indirectly:
(i) induce or attempt to induce any Company employee to terminate his/her
employment with the Company; or (ii) interfere with or disrupt the Company’s
relationship with any of its employees or independent contractors. The foregoing
does not prohibit the Executive (personally or as an employee, officer,
director, shareholder, partner, equity participant, sole proprietor, independent
contractor, consultant or in any other capacity) from hiring or employing an
individual that contacts the Executive on his or her own initiative without any
direct in indirect solicitation by the Executive other than customary forms of
general solicitation such as newspaper advertisements or internet postings.    
(d)   It is understood and agreed that the scope of each of the covenants
contained in this Section 8 is reasonable as to time, area, and persons and is
necessary to protect the legitimate business interest of Company. It is further
agreed that such covenants will be regarded as divisible and will be operative
as to time, area and persons to the extent that they may be so operative.

9.   Copyright, Inventions, Patents. Company shall have all right, title and
interest to all features (including, but not limited to, graphic designs,
copyrights, trademarks and patents) created during the course of Executive’s
employment with Company. Executive hereby assigns to Company all copyright
ownership and rights to any work developed by Executive and reduced to practice
for or on behalf of Company or which relate to Company’s business during the
course of the employment relationship. At Company’s expense and for a period of
three (3) years following the termination of Executive’s employment, Executive
shall reasonably assist or support the Company to obtain, maintain, and assert
its rights in such work including, without limitation, the giving of evidence in
suits and proceedings, and the furnishing and/or assigning of all documentation
and other materials relative to Company’s intellectual property rights.

10.   Termination of Employment.

  (a)   Termination By Company For Cause. Company may immediately terminate
Executive’s employment hereunder at any time for Cause. Upon any such
termination, the Company shall be under no further obligation to Executive
hereunder except as otherwise required by law, and Company will reserve all
further rights and remedies available to it at law or in equity.     (b)  
Termination By Executive For Good Reason. Within thirty (30) calendar days of
the occurrence of a Good Reason during the Term, Executive may terminate this
Agreement (and his/her employment hereunder) by providing thirty (30) calendar
days advance written notice of termination and provided that the condition
remains

Executive Employment Agreement • Delek US Holdings, Inc. • Page 5 of 12



--------------------------------------------------------------------------------



 



6

      uncured by the end of such thirty-day period. In the event of any such
termination, Executive shall be entitled to (i) his/her Base Compensation
through the termination date, (ii) the Post-Employment Annual Bonus, if any
(iii) all accrued benefits to the date of termination (and to the extent
required by law), (iv) the Severance Payment, (v) the Longevity Payment,
(vi) the costs of continuing health and life insurance coverage for six
(6) months following termination of employment, (vii) Accelerated Vesting upon
termination and (viii) the continuation of existing benefits under Section 4 for
a period of six (6) months following termination of employment.

  (c)   Termination At-Will By Company. Subject to the provisions of (f) below,
the Company may terminate this Agreement (and Executive’s employment hereunder)
at any time and for any reason provided that, if the termination occurs during
the Term and is other than for Cause, Executive shall be entitled to (i) his/her
Base Compensation through the termination date (ii) the Post-Employment Annual
Bonus, if any, (iii) all accrued benefits to the date of termination (and to the
extent required by law), (iv) the Severance Payment, (v) the Longevity Payment,
(vi) the costs of continuing health and life insurance coverage for a period of
six (6) months following termination of employment, (vii) Accelerated Vesting
upon termination and (viii) the continuation of existing benefits under
Section 4 for a period of six (6) months following the termination of
employment. This provision shall not apply if Executive is terminated by reason
of death or Disability (as such term is defined in the Company’s award
agreements pursuant to the 2006 Long-Term Incentive Plan).     (d)   Termination
At-Will By Executive. The Executive may terminate this Agreement (and
Executive’s employment hereunder) at any time and for any reason and shall be
entitled to the Longevity Payment upon any such termination.

  (i)   In the event that the Executive terminates his/her employment during the
Term other than for a Good Reason and fails to provide at least six (6) months
advance written notice of termination, the Company shall be entitled to a
buy-out payment equal to the sum of (A) fifty percent (50%) of the Executive’s
Base Compensation at the time notice of termination is delivered less a prorated
amount of Base Compensation for services rendered between the delivery of notice
of termination and the end of employment and (B) one hundred percent (100%) of
the applicable Contract Bonus (if any) for the Contract Year during which notice
of termination is delivered less a prorated amount of the Contract Bonus for
services rendered during the Contract Year prior to the end of employment. The
payments described in this Section 10(d)(i) may be offset by the Longevity
Payment and any other sums due from the Company to Executive and shall represent
full liquidated damages in lieu of all other remedies available at law or in
equity for Executive’s breach of the advance notice provisions of this
Section 10(d).     (ii)   If the Executive fails to render services to the
Company in a diligent and good faith manner after the delivery of notice of
termination hereunder, and continues or repeats such failure after receiving
written notice of same, the Company may immediately terminate the Executive’s
employment and the Company will be immediately entitled to the buy-out payment
described

Executive Employment Agreement • Delek US Holdings, Inc. • Page 6 of 12



--------------------------------------------------------------------------------



 



7

      herein upon such termination. This provision shall not apply if Executive
is terminated by reason of death or Disability.

  (e)   Termination Post-Term. In the event that Executive’s employment
terminates after the expiration of the Term of this Agreement for any reason
other than for Cause, death or Disability (a “Post-Term Termination”), Executive
shall be entitled to (i) his Base Compensation through the termination date,
(ii) the Post-Employment Annual Bonus, if any, (iii) all accrued benefits to the
date of termination (and to the extent required by law), (iv) the Severance
Payment, (v) the Longevity Payment, (vi) Accelerated Vesting, (vii) the costs of
continuing health and life insurance coverage for a period of six (6) months
following termination of employment and (viii) the continuation of existing
benefits under Section 4 for a period of six (6) months following termination of
employment. If the Post-Term Termination is by the Executive, the Executive
shall be entitled to the Severance Payment and Accelerated Vesting only if the
Executive provides the Company with at least thirty (30) calendar days advance
written notice of termination.     (f)   Accelerated Termination After Notice.
Nothing herein shall limit the Company’s right to terminate this Agreement or
Executive’s employment after the Company receives notice of termination from
Executive. However, if the Company receives notice of termination from Executive
and then terminates Executive’s employment for any reason other than for Cause,
Executive’s employment shall terminate on (and post-employment provisions of
Sections 7, 8(b), 8(c) and 9 shall be effective from) the date established by
the Company but Executive shall be entitled to such compensation, bonuses,
vesting and other benefits as if the termination had been effective on the
earlier of (i) the termination date specified in Executive’s notice of
termination or (ii) six (6) months following the Executive’s notice of
termination.     (g)   Separation Release. The Post-Employment Annual Bonus
payments, Severance Payments, Longevity Payments, health and life insurance cost
reimbursements and Accelerated Vesting benefits that Executive would otherwise
be entitled to under Sections 10(b), 10(c), 10(d) and 10(e) shall be provided
only if Executive executes, on or prior to the Release Expiration Date, a
Separation Release, any revocation periods contained in the Separation Release
have expired and Executive has continued to comply with this Agreement and any
other restrictive covenants to which he/she is bound. If Executive fails to
execute the Separation Release on or prior to the Release Expiration Date or
timely revokes Executive’s acceptance of the Separation Release thereafter if
such revocation is permitted, Executive shall not be entitled to such payments,
reimbursements or benefits and shall repay any such payments or reimbursements
made prior to the Release Expiration Date.     (h)   Definitions. The following
terms shall have the following meanings as used in this Section 10:

  (i)   “Accelerated Vesting” means the immediate vesting of all unvested equity
awards granted under the Plan after the Effective Date but only to the extent
that the award would have vested if employment had continued during the six
(6) month period following termination of employment.

Executive Employment Agreement • Delek US Holdings, Inc. • Page 7 of 12



--------------------------------------------------------------------------------



 



8

  (ii)   “Cause” means: (A) the Executive’s fraud, gross negligence or willful
misconduct involving the Company or its affiliates, (B) the Executive’s
conviction of, or plea of nolo contendere to, a felony or crime involving moral
turpitude or(C) the Executive’s deliberate and continual refusal to perform
his/her duties in any material respect on substantially a full-time basis or to
act in accordance with any specific and lawful instruction of the Executive’s
supervisor provided that Executive has been given written notice of such conduct
and such conduct is not cured within thirty (30) calendar days thereafter.    
(iii)   “Good Reason” means (A) the Company materially breaches this Agreement,
(B) the Company requires Executive to be based at an office or location that is
more than one hundred (100) miles from the Executive’s then-current base
location, other than in connection with reasonable travel requirements of
Company’s business, (C) the Company materially reduces the scope of the
Executive’s duties under Section 2, (D) the Company reduces the Executive’s Base
Compensation under Section 3, (E) the Company makes a voluntary assignment for
the benefit of its creditors, any proceeding is commenced under Chapter 7 (or a
proceeding for a liquidation is commenced under Chapter 11) of the federal
bankruptcy law by or against the Company or a receiver is appointed (in any
proceeding to which the Company is a party) with authority to take possession or
control of assets of or the business conducted by the Company, and such
bankruptcy proceeding or receiver is not discharged within a period of sixty
(60) days after the filing of the bankruptcy proceeding or appointment of the
receiver, as applicable or (F) a majority of the Company’s issued and
outstanding voting stock ceases to be controlled by Delek Group, Ltd. or an
entity that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, Delek Group,
Ltd.     (iv)   “Longevity Payment” shall mean an amount equal to fifteen
thousand dollars ($15,000) for each anniversary of the Executive’s commencement
of employment with the Company on November 1, 2004 up to a maximum of 100% of
Executive’s Base Compensation as in effect immediately before any notice of
termination or as in effect immediately before any material reduction in the
Executive’s Base Compensation.     (v)   “Post-Employment Annual Bonus” shall
mean the Annual Bonus to which Executive would have otherwise been entitled if
Executive’s employment had continued through the end of the bonus year, prorated
for the period of actual employment during the bonus year, and paid upon the
payment of the Annual Bonus for all other employees.     (vi)   “Release
Expiration Date” shall mean the date of the expiration of any and all waiting
and revocation periods in the Separation Release.     (vii)   “Separation
Release” means a mutual release of claims in a form reasonably satisfactory to
Executive and the Company that pertains to all known claims related to
Executive’s employment and the termination of Executive’s

Executive Employment Agreement • Delek US Holdings, Inc. • Page 8 of 12



--------------------------------------------------------------------------------



 



9

      employment and that contains appropriate anti-disparagement and continuing
confidentiality covenants.

  (viii)   “Severance Payment” shall mean an amount equal to fifty percent (50%)
of the Executive’s Base Compensation as in effect immediately before any notice
of termination (or as in effect immediately before any reduction in the
Executive’s Base Compensation within the thirty (30) calendar days prior to
notice of termination).

11.   Survival of Terms. The provisions of Sections 7, 8(b), 8(c) and 9 shall
survive the termination or expiration of this Agreement and will continue in
effect following the termination of Executive’s employment for the periods
described therein. The provisions of Section 8(a) shall survive the termination
(but not the expiration) of this Agreement. The provisions of Section 10(e)
shall survive the expiration of this Agreement.   12.   Mediation / Arbitration.

  (a)   Any dispute concerning a legally cognizable claim arising out of this
Agreement or in connection with the employment of Executive by Company,
including, without limitation, claims of breach of contract, fraud, unlawful
termination, discrimination, harassment, retaliation, defamation, tortious
infliction of emotional distress, unfair competition, arbitrability and
conversion (a “Legal Dispute”) shall be resolved according to the following
protocol:

  (i)   The parties shall first submit the Legal Dispute to mediation under the
auspices of the American Arbitration Association (“AAA”) and pursuant to the
mediation rules and procedures promulgated by the AAA. The Company shall pay the
expenses associated with the mediation.     (ii)   In the event mediation is
unsuccessful in fully resolving the Legal Dispute, binding arbitration shall be
the method of final resolution. The parties expressly waive their rights to
bring action against one another in a court of law except as expressly provided
herein. In addition to remedies at law, the parties acknowledge that failure to
comply with this provision shall entitle the non-breaching party to injunctive
relief to enjoin the actions of the breaching party. Any Legal Dispute submitted
to Arbitration shall be under the auspices of the AAA and pursuant to the
“National Rules for the Resolution of Employment Disputes,” or any similar
identified rules promulgated at such time the Legal Dispute is submitted for
resolution. All mediation and arbitration hearings shall take place in
Nashville, Tennessee. The Company shall pay the filing expenses associated with
the arbitration. All other expenses and fees associated with the arbitration
shall be determined in accordance with the AAA rules.

  (b)   Notice of submission of any Legal Dispute to mediation shall be provided
no later than one (1) year following the date the submitting party became aware,
or should have become aware of, the conduct constituting the alleged claims.
Failure to do so shall result in the irrevocable waiver of the claim made in the
Legal Dispute.

Executive Employment Agreement • Delek US Holdings, Inc. • Page 9 of 12



--------------------------------------------------------------------------------



 



10

  (c)   Notwithstanding that mediation and arbitration are established as the
exclusive procedures for resolution of any Legal Dispute, (i) either party may
apply to an appropriate judicial or administrative forum for injunctive relief
and (ii) claims by Company arising in connection with Sections 7, 8 and 9 may be
brought in any court of competent jurisdiction.     (d)   Each party
(i) acknowledges that a remedy at law for any breach or attempted breach of
Sections 7, 8 and 9 of this Agreement will be inadequate, (ii) agrees that
Company will be entitled to specific performance and injunctive and other
equitable relief in case of any breach or attempted breach and (iii) agrees not
to use as a defense that any party has an adequate remedy at law. This Agreement
shall be enforceable in a court of equity, or other tribunal with jurisdiction,
by a decree of specific performance, and appropriate injunctive relief may be
applied for and granted in connection herewith. Such remedy shall not be
exclusive and shall be in addition to any other remedies now or hereafter
existing at law or in equity, by statute or otherwise. No delay or omission in
exercising any right or remedy set forth in this Agreement shall operate as a
waiver thereof or of any other right or remedy and no single or partial exercise
thereof shall preclude any other or further exercise thereof or the exercise of
any other right or remedy.

13.   Assignment. This Agreement shall not be assignable by either party without
the written consent of the other party except that Company may assign this
Agreement to a subsidiary or affiliate of the Company. Any failure by Company to
assign this Agreement to an unaffiliated third party successor upon the
Company’s sale or transfer of all or substantially all of its business will be
considered the termination of Executive’s employment at-will by the Company
effective upon the earlier of the Company’s notice to Executive that this
Agreement will not be assigned to the successor or the closing of the applicable
transaction without any assignment to the successor. Any failure by Executive to
consent to the assignment of this Agreement to such unaffiliated third party
successor will be considered the termination of Executive’s employment for a
Good Reason effective upon the earlier of the Executive’s notice to the Company
that he/she will not consent to the assignment of this Agreement or the closing
of the applicable transaction without any assignment to the successor.   14.  
No Inducement / Agreement Voluntary. Executive represents that (a) Executive has
not been pressured, misled, or induced to enter into this Agreement based upon
any representation by Company or its agents not contained herein, (b) Executive
has entered into this Agreement voluntarily, after having the opportunity to
consult with representatives of his own choosing and (c) Executive’s assent is
freely given.   15.   Interpretation. Any Section, phrase or other provision of
this Agreement that is determined by a court, arbitrator or arbitration panel of
competent jurisdiction to be unreasonable or in conflict with any applicable
statute or rule, shall be deemed, if possible, to be modified or altered so that
it is not unreasonable or in conflict or, if that is not possible, then it shall
be deemed omitted from this Agreement. The invalidity of any portion of this
Agreement shall not affect the validity of the remaining portions.   16.   Prior
Agreements / Amendments. This Agreement revokes and supersedes all prior
agreements pertaining to the subject matter herein, whether written and oral,
including, without limitation, the letter agreement dated September 1, 2004, and
represents the entire

Executive Employment Agreement • Delek US Holdings, Inc. • Page 10 of 12



--------------------------------------------------------------------------------



 



11

    agreement between the parties in relation to the employment of the Executive
by the Company. This Agreement shall not be subject to modification or amendment
by any oral representation, or any written statement by either party, except for
a dated writing signed by the Executive and the Company.

17.   Notices. All notices of any kind to be delivered in connection with this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered or if sent by nationally-recognized overnight courier
(e.g., FedEx, UPS, DHL, etc.) or by registered or certified mail, return receipt
requested and postage prepaid, addressed to the Company at 7102 Commerce Way,
Brentwood, Tennessee 37027, Attn: Vice President / Human Resources, CC: General
Counsel, to the Executive at his/her then-existing payroll address, or to such
other address as the party to whom notice is to be given may have furnished to
the other in writing in accordance with the provisions of this Section. Any such
notice or communication shall be deemed to have been received: (a) if by
personal delivery or nationally-recognized overnight courier, on the date of
such delivery and (b) if by registered or certified mail, on the third (3rd)
business day following the date postmarked.   18.   Applicable Law. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Tennessee without giving effect to its principles of conflicts of law.
The state and federal courts for Davidson County, Tennessee shall be the
exclusive venue for any litigation based in significant part upon this
Agreement.   19.   Section 409A.

  (a)   It is intended that (i) each installment of the payments provided under
this Agreement is a separate “payment” for purposes of Section 409A of Internal
Revenue Code of 1986, as amended (the “Code”) and (ii) the payments satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v).     (b)   Notwithstanding anything to
the contrary in this Agreement, if the Company determines (i) that on the date
the Executive’s employment with the Company terminates or at such other time
that the Company determines to be relevant, the Executive is a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company and (ii) that any payments to be provided to the Executive pursuant
to this Agreement are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code if provided at the time otherwise required under this
Agreement, then such payments shall be delayed until the date that is six
(6) months after the date of the Executive’s “separation from service” (as such
term is defined under Treasury Regulation 1.409A-1(h)) with the Company, or, if
earlier, the date of the Executive’s death. Any payments delayed pursuant to
this Section shall be made in a lump sum on the first day of the seventh (7th)
month following the Executive’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)), or, if earlier, the date of the
Executive’s death.     (c)   In addition, to the extent that any reimbursement,
fringe benefit or other, similar plan or arrangement in which the Executive
participates during the term of Executive’s employment under this Agreement or
thereafter provides for a “deferral

Executive Employment Agreement • Delek US Holdings, Inc. • Page 11 of 12



--------------------------------------------------------------------------------



 



12

      of compensation” within the meaning of Section 409A of the Code, (i) the
amount eligible for reimbursement or payment under such plan or arrangement in
one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), and (ii) subject to any shorter time periods provided
herein or the applicable plans or arrangements, any reimbursement or payment of
an expense under such plan or arrangement must be made on or before the last day
of the calendar year following the calendar year in which the expense was
incurred.

In witness whereof, the parties have executed this Agreement as of the date set
forth above.

             
COMPANY:
      EXECUTIVE:    
 
           
DELEK US HOLDINGS, INC.
      /s/ Assaf Ginzburg    
 
     
 
ASSAF GINZBURG    
/s/ Lynwood E. Gregory
      Date: 5/7/2009    
 
By: Lynwood E. Gregory
           
Title: Senior Vice President
           
Date: 5/7/2009
           
 
           
/s/ Gregory A. Intemann
           
 
By: Gregory A. Intemann
           
Title: Vice President / Treasurer
           
Date: 5/7/2009
           

Executive Employment Agreement • Delek US Holdings, Inc. • Page 12 of 12

